DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/975,243, filed on 08/24/2020. Claims 10-20 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority

3.	Application 16/975,243, filed 08/24/2020 is a national stage entry of PCT/JP2019/007553, International Filing Date: 02/27/2019, claims foreign priority to 2018-032748, filed 02/27/2018. This application is acknowledged as a National Stage Entry of International Application No. PCT/JP2019/007553 filed on 02/27/2019. 

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 11/22/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.




Response to Amendment

5.	In the response filed October 20, 2021, Applicant amended claims 10 and 20, and did not cancel any claims. No new claims were presented for examination. 

6.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

7.	Applicant's arguments filed October 20, 2021, have been fully considered.

8.	Applicant submits “that claims 10-20 do not fall within the “Certain methods of organizing human activity” of the grouping of abstract ideas.” Specifically, Applicant submits “that assisting an attention-requiring person is not a method of organizing human activity. The assistance system does not provide instructions to the attention-requiring person on how to move to the affected area…Applicant therefore respectfully submits that claim 10 does not fall within the “Certain methods of organizing human activity” of the grouping of abstract ideas and is therefore, not directed to a judicial exception and should be patent eligible.” [Applicant’s Remarks, 10/20/2021, pages 7-8]

With particular respect to the §101 rejection of claims 10-20, Applicant first argues with respect to Step 2A of the eligibility inquiry that “claims 10-20 do not fall within the “Certain methods of organizing human activity” of the grouping of abstract ideas.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at 
In response, the Examiner first notes that the focus of Applicant’s claims is on certain abstract ideas (specifically “certain methods of organizing human activities”). This is evidenced in paragraph 0007 of the Applicant’s Specification describing “A method for assisting cooperation for a user that requires attention using an assistance system that includes a location determining unit, an area determining unit, and a notification unit is provided. The method includes determining a location of an attention-requiring person with the location determining unit, determining an affected area where a flow line of the attention-requiring person will potentially intersect with a flow line of a nearby object approaching the attention-requiring person with the area determining unit, and outputting an attention request to an output unit that is present in the affected area with the notification unit” and paragraphs 0063-0064: “This outputs a message in a region where attention and assistance are necessary for the attention-requiring person P1. (3) A message is output to the mobile terminal 16 of a person that is in an affected area and the mobile terminals 16 of nearby persons P11, P12, P13, P15 who are approaching the affected area.” The Specification clearly discloses that the invention is used to issue an attention request to nearby persons to assist an attention-requiring person. 
Consistent with the disclosure in the Specification, claim 10 recites: “automatically determine, via a sensor, a location of an attention-requiring person; determine, via the sensor, a movement of the attention-requiring person; predict, via an area determining unit, a flow line of the attention-requiring person based on the location and the movement of the attention-requiring person; determine, via the area determining unit, an affected area based on the predicted flow line of the attention-requiring person; and automatically, via a notification unit, output an attention request to an output unit that is present in the affected area, wherein the affected area includes a region extending from the location of the attention-requiring person.” These limitations, under a broad, but reasonable interpretation, recite a method for assisting an attention-requiring person. The claim limitations are reasonably understood as setting forth activities related to managing relationships or interactions between people. This is further evidenced in paragraph 0074 of Applicant’s Specification, which indicates that “The notification unit 23 of the assistance system 20 finds that a mobile terminal 16 of a nearby person P21 inside the determined affected area all and a mobile terminal 16 of a nearby person P22 approaching the determined affected area all are output units 15. [0075] The notification unit 23 transmits an attention request for the attention-requiring person P1 to the found output units 15.” Therefore, the claim limitations are reasonably understood as setting forth activities of managing interactions between people. Clearly, organizing human activities is applicable to the process of assisting a person requiring assistance. The Office maintains that the claims are directed to an abstract idea. Accordingly, this argument is found unpersuasive.

9.	Applicant submits that “In addition, in McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016), the Federal Circuit found that in determining the patentability of a method, a court must look to the claims as an ordered combination, without ignoring the requirements of the individual steps. fd at 1313. The court further held that the specific, claimed features of these rules allow for the improvement realized by the invention and thus, were not directed to an abstract idea and therefore, were patent eligible subject matter.” [Applicant’s Remarks, 10/20/2021, page 8]

The Examiner respectfully disagrees. With respect to Applicant's comparison to McRO, Examiner points out that the claims in McRO involved a method for automatically animating lip synchronization and facial expression of three-dimensional characters comprising: obtaining a first set of rules that defines a morph weight set stream as a function of phoneme sequence and McRO. The claims of the present case involve an assistance method and system for a user that requires attention or assistance. The claims of the instant application do not recite techniques for automatically generating three-dimensional facial expressions matching a prerecorded track of speech. Second, it is noted that the claims in McRO recited a specific asserted improvement in computer animation. In contrast, the claim here is not directed to any improvement in computer functionalities/capabilities. The claim limitations are directed to automatically determine, via a sensor, a location of an attention-requiring person; determine, via the sensor, a movement of the attention-requiring person; predict, via an area determining unit, a flow line of the attention-requiring person based on the location and the movement of the attention-requiring person; determine, via the area determining unit, an affected area based on the predicted flow line of the attention-requiring person; and automatically, via a notification unit, output an attention request to an output unit that is present in the affected area, wherein the affected area includes a region extending from the location of the attention-requiring person. The focus of the invention is on the algorithms that have been identified as abstract ideas (as opposed to an improvement to operations of the additional elements, improvement to another technology or technical field). The claims of the instant application thus cannot be characterized as an improvement in computer technology. In McRO the courts did not find an Abstract idea in the claims. As the instant claims do contain an abstract idea, they are not similar to the claims in McRO. Furthermore, in the McRO decision, the rules were deemed to result in a technological improvement in the area of computer animation. There is no technological improvement presented in Applicant’s claims. Accordingly, this argument is found unpersuasive.



The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “that claim 10 (and similarly method claim 20) includes an element or an ordered combination of elements that transforms the nature of the claim into a practical application.” The additional elements in exemplary claim 10 are directed to: circuitry, a sensor, an area determining unit, a notification unit, and an output unit, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., output an attention request to an output unit that is present in the affected area), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The outputting activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope assuming arguendo that an improvement was achieved, improving the process of outputting an attention request, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, in response to Applicant’s argument that “Claim 10 (and similarly method claim 20) thus remedies a technical problem relating to assisting an attention-requiring person by automatically determining a location and a movement of the attention-requiring person, and automatically determines an affected area based on a predicted flow line of the attention-requiring person, which is predicted based on the movement of the attention-requiring person, and automatically outputting an attention request to an output unit that is present in the affected area” [Remarks, at page 6], it is noted that there is nothing particular about the computing elements (i.e., circuitry, a sensor, area determining unit, notification unit, output unit), nor anything in the claims or Specification showing the system as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). The claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an 
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.
Lastly, in response to Applicant’s statement that “Examiner Garcia-Guerra stated that the claims do not recite “automatically,” “tracking,” and “predicting.” The Examiner, however, indicated that adding this language to the claims would overcome the current prior art and rejection under 35 U.S.C. 101” [Remarks, at page 5], it is noted that no agreements were reached during the October 06, 2021 Interview. The examiner notes that Applicant’s statement is erroneous. As noted in the Interview Summary, “With respect to a technical solution, Examiner suggested that details of how a technological solution is accomplished should be explicitly recited in the claims. Examiner suggested providing additional details regarding how the claim limitations encompass more than outputting an attention request to an output unit and showing the interaction between the technical elements of the invention. Examiner awaits response by Applicant and said she would consider any proposed amendments and arguments after a response was formally filed. No agreements were reached.”

11.	Applicant submits that “Matsuo does not disclose an assistance system that automatically determines a location of an attention-requiring person, determines a movement (e.g., tracks) of the attention-requiring person, predicts, via an area determining unit, a flow line of the attention-

In response to the Applicant’s argument that “Matsuo does not disclose an assistance system that automatically determines a location of an attention-requiring person, determines a movement (e.g., tracks) of the attention-requiring person, predicts, via an area determining unit, a flow line of the attention-requiring person based on the location and the movement of the attention-requiring person, determines an affected area based on the predicted flow line of the attention-requiring person; and automatically transmits to an output unit that is present in the affected area,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 10/20/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 10 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action. Furthermore, contrary to Applicant’s assertions, Matsuo does determine a movement of an attention-requiring person. In at least paragraphs 0056, 00058, Matsuo teaches the instant limitation by incorporating tracking mechanisms to determine a movement of a person requiring assistance. Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of 

12.	Applicant submits that “The Examiner alleges that the area where the disabled passenger broadcast the assistance request from is the affected area recited in claim 10. Applicant respectfully disagrees. The affected area in claim 10 is an area based on a flow line (or movement) of the attention-requiring person. Thus, the affected area is determined before the attention-requiring person reaches the affected area. In addition, the affected area is determined automatically and does not require that the attention-requiring person first broadcast an assistance request, as disclosed in Kayhani. Applicant therefore respectfully submits that Kayhani does not disclose all the features of claim 10 and does not correct or eliminate the deficiencies of claim 10.” [Applicant’s Remarks, 10/20/2021, page 11]

As best understood by Examiner, Applicant argues that  Kayhani does not tecah “determine, via the area determining unit, an affected area based on the predicted flow line of the attention-requiring person.” In response to the Applicant’s argument that Kayhani does not determine, via the area determining unit, an affected area based on the predicted flow line of the attention-requiring person, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 10/20/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 10 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

13.	Applicant submits that “Haruki however, does not disclose an assistance system that automatically determines a location of an attention-requiring person, determines a movement (e.g., tracks) of the attention-requiring person, predicts, via an area determining unit, a flow line 

	In response to Applicant’s argument, it is noted that Haruki was not asserted as disclosing the disputed limitations. Accordingly, this argument is deemed moot.

14.	Applicant submits that “Hidekazu however, does not disclose an assistance system that automatically determines a location of an attention-requiring person, determines a movement (e.g., tracks) of the attention-requiring person, predicts, via an area determining unit, a flow line of the attention-requiring person based on the location and the movement of the attention-requiring person, determines an affected area based on the predicted flow line of the attention-requiring person, and automatically transmits to an output unit that is present in the affected area, as recited in claim 10. Thus, Hidekazu does not correct or eliminate the deficiencies of Matsuo as they relate to claim 10. Therefore, reconsideration and withdrawal of the rejections of claim 14 based upon the Matsuo, Kayhani, and Hidekazu references are hereby requested.” [Applicant’s Remarks, 10/20/2021, page 13]

In response to the Applicant’s argument, it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

15.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 101

16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

18.	Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 10-19) and method (claim 20) are directed to at least one potentially eligible category of subject matter (i.e., machine and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 10-20 is satisfied.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Specifically, the claim recites limitations falling under the “Certain methods of organizing human activity” grouping by reciting steps  for managing personal behavior or interactions or following rules or instructions for assisting an attention-requiring person. The limitations reciting the abstract idea, as set forth in independent claim 10, are automatically determine a location of an attention-requiring person; determine a movement of the attention-requiring person; predict a flow line of the attention-requiring person based on the location and the movement of the attention-requiring person; determine an affected based on the predicted flow line of the attention-requiring person; and automatically output an attention request to an output unit that is present in the affected area, wherein the affected area includes a region extending from the location of the attention-requiring person. Considered together, these steps set forth an abstract idea of managing personal . Furthermore, the “output” step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on an output unit, such as recited in claim 10, which is not a practical application or significantly more. MPEP 2106.05(g). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976). The Specification discloses that the invention relates to “an assistance system and an assistance method for a user that requires attention or assistance” (Specification at paragraph 001). The Specification supports the Examiner’s finding that the claims recite the judicial exception of a certain method of organizing human activities because the Specification discloses addressing the relationships between an attention-requiring person and another person, which necessarily relates to managing personal behavior or relationships or interactions between people. Claim 10 recites a certain method of organizing human activity in the form of managing personal behavior or relationships or interactions between people. Independent claim 20 recites similar limitations as the above-noted limitations recited in claim 10 and is therefore found to recite the same abstract idea. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: circuitry configured to, a sensor, an area determining unit, a notification unit, and an output unit (claim 10); the assistance system (claims 11-17); the assistance system and the output unit (claim 16); an information storage, and the circuitry (claim 19);  circuitry, and an output unit (claim 20). The computing elements (i.e., circuitry, output unit, assistance system, and  information storage) have been fully considered, but fail to integrate the abstract idea into a practical application because these elements merely describe the use of generic computing elements or computer instructions to perform the abstract idea on a computer or generally link the judicial exception to a particular technological environment, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. MPEP 2106.05(f). The Specification describes the output unit to facilitate the output an attention request  to an output unit that is present in the affected area step does not integrate the abstract idea into a practical application because this element amounts to insignificant extra-solution data outputting activities (MPEP 2106.05(g)). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to: circuitry configured to, a sensor, an area determining unit, a notification unit, and an output unit (claim 10); the assistance system the assistance system and the output unit (claim 16); an information storage, and the circuitry (claim 19); and circuitry, and an output unit (claim 20). Similarly, the limitation “output an attention request to an output unit that is present in the affected area” describes insignificant extra-solution data output activity may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d). The computing elements (circuitry, output unit, assistance system, and  information storage) are directed to generic computing elements and instructions/software that serve to tie the abstract to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, the Specification (paragraphs [0021] and [0024]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea, and which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. 
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract 
Dependent claims 11-19 recite the same abstract idea as recited in the independent claims, and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One) along with, at most, additional elements that fail to integrate the abstract idea into a practical application or add significantly more. In particular, dependent claims 11-19 further narrow the abstract idea recited in independent claim 10 by reciting additional details or steps that set forth activities for managing personal behavior or relationships or interactions between people, which therefore fall under the “Certain methods of organizing human activity” group. For example claims 11-19 recite “find a nearby object that is included in the affected area as the attention-requiring person moves,” “find a nearby object that is approaching so as to be included in the affected area,” “determine a boarding position where the attention-requiring person will board a movable body; and determine the affected area in accordance with the boarding position,” “determine a waiting location where the attention-requiring person waits for a movable body; and determine the affected area in accordance with the waiting location, wherein the affected area determined in accordance with the waiting location includes a region within the movable body,” “use an operation schedule of a movable body and determine a movable body that the attention-requiring person will board,” “determine a boarding position of a movable body that the attention-requiring person has boarded, the affected area includes a location that is associated with the boarding position when the movable body stops, and output an attention request for the attention- requiring person to an output unit related to the location associated with the boarding position,” “obtain a situation of the attention-requiring person; and output an attention request based on the situation of the attention-requiring person,” “wherein the situation of the attention-requiring person includes a surrounding situation of the attention-requiring person,” and “output a message in accordance with the situation of the attention-requiring person”, respectively. Dependent claims 11-19 recite additional elements of assistance system, output unit, information storage, and circuitry. However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted above in the discussion of the independent claims above is not enough to render the claims as eligible. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

23.	Claims 10-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Pub. No.: US 2012/0171988 A1, [hereinafter Matsuo], in view of Bangera et al., Pub. No.: US 2011/0276407 A1, [hereinafter Bangera].

As per claim 10, Matsuo teaches an assistance system comprising circuitry (paragraph 0003, “a computerized system for responding to electronic messages that request assistance includes a processor and a computer readable memory”; paragraph 0071, discussing that the computer system 401 is shown comprising hardware elements that may be electrically coupled via a bus 990. The hardware elements may include one or more central processing units 910, configured to: 

automatically determine, via a sensor, a location of an attention-requiring person (paragraph 0006, discussing that automatically identifying one or more potential assisting persons who are in position to render assistance to the first person includes identifying the potential assisting persons based at least in part on information from a global positioning system receiver or an assisted global positioning system. The electronic message may include information about the location of the first person; paragraph 0044, discussing that a mobile telephone that includes a GPS receiver may transmit its location (the location of client 405) [i.e., This shows that a location of an attention-requiring person is determined via a sensor]; paragraph 0056, discussing that a notification message may include a digital map, showing the location of client 405 [i.e., the location of client 405 is considered to be the location of an attention-requiring person], to assist potential assisting persons in locating client 405; paragraph 0043, discussing that in an example scenario client 405 may require assistance [i.e., client 405 requiring assistance is considered to be an attention requiring person]; paragraph 0046, “the location of client 405 may be determined”; paragraph 0038);

determine, via the sensor, a movement of the attention-requiring person (paragraph 0056, discussing that a notification message may include a digital map, showing the location of client 405 [i.e., attention-requiring person], to assist potential assisting persons in locating client 405. This location technique may be especially useful if the communication device used by client 405 to call private response center 204 includes a GPS receiver [i.e., sensor], and can supply GPS coordinates to private response center 204. Such a map could be updated dynamically, for example as either the recipient of the message or client 405 moves, the map could be updated [i.e., This shows that a movement of the attention-requiring person is determined]; paragraph 
determine, via the area determining unit, an affected area (paragraph 0006, discussing that automatically identifying one or more potential assisting persons who are in position to render assistance to the first person includes identifying the potential assisting persons based in part on their proximity to the first person; paragraph 0040, discussing that potential assisting persons 406a and 406b may be identified based in part on their proximity to client 405, since persons near client 405 may best be in position to render assistance; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons [i.e., the area in the vicinity of client 405 is considered to be the affected area]; paragraph 0060, discussing that various capabilities of the wireless devices carried by client 405 and potential assisting persons in the area may be exploited to provide additional information to the potential assisting persons about the location of client 405; paragraphs 0044, 0046, 0050, 0066); and 

automatically, via a notification unit, output an attention request to an output unit that is present in the affected area (paragraph 0039, “a message is transmitted to one or more of the identified persons, indicating that the client has requested assistance”; paragraph 0042, discussing that one or more potential assisting persons are identified who may be in position to render assistance. In step 503, a message is transmitted to one or more of the identified persons, indicating that the client has requested assistance [i.e., displaying a message indicating that the client has requested assistance is considered to be outputting an attention request]; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and wherein the affected area includes a region extending from the location of the attention-requiring person (paragraph 0003, discussing that the communication is received via a cellular communications network, and potential assisting persons are identified as being in proximity to the first person based at least in part on a determination that communications devices registered to the potential assisting persons are interacting with the same cell of the cellular communications network as a device registered to the first person; paragraph 0040, discussing that potential assisting persons 406a and 406b may be identified based in part on their proximity to client 405, since persons near client 405 may best be in position to render assistance; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b; FIG. 4, illustrating a zone extending from the location of client 405; paragraphs 0006, 0044, 0051).

While Matsuo teaches determining a location of an attention-requiring person and an affected area, it does not explicitly teach predict, via an area determining unit, a flow line of the attention-requiring person based on the location and the movement of the attention-requiring person; determine, via the area determining unit, an affected area based on the predicted flow line of the attention-requiring person. However, Bangera in the analogous art of tracking systems teaches these concepts. Bangera teaches: 

predict, via an area determining unit, a flow line of the attention-requiring person based on the location and the movement of the attention-requiring person (paragraph 0009, discussing a system for tracking a path of a person; paragraph 0039, discussing that the signal analyzer can be configured to determine movement and/or speed of movement of a person through the region. The signal analyzer 124 can be configured to infer the orientation of a person such as the direction a person is facing relative to the region; paragraph 0081, discussing a system for tracking the motion of a person including previously visited region(s), a currently visited region, and possible future regions…The computing resource can also formulate one or more predicted paths from the current path [i.e., This shows that a flow line of the attention-requiring person is predicted based on the location and the movement of the attention-requiring person].The predicted path can include at least one arrival time of the at least one person at a future region. For example, if a previous path was found to correspond to a direct  transit from a first region to a second region, then the computing resource can predict that the person will similarly take a direct path to the predicted future region; paragraph 0083, discussing that the computing resource can predict a plurality possible future regions that will be visited by the at least one person, and receive MIR signals or data from the plurality of possible future regions to determine an actually visited one of the possible future regions. The computing resource can then predict another future path responsive to the actually visited region. The actually taken path can be combined with other actual paths in the computer-readable media. The process can be repeated as the person transits an area corresponding to a plurality of regions; paragraph 0085, discussing that the computing resource can be further configured to generate an occupancy record for the person, the occupancy record including a position of the person, a speed of the person, a velocity of the person, a direction of motion of the person, an orientation of the person, a time associated with presence of the person, a time of arrival of the person to a region, a time of departure of the 

determine, via the area determining unit, an affected area based on the predicted flow line of the attention-requiring person (paragraph 0081, discussing a system for tracking the motion of a person including previously visited region(s), a currently visited region, and possible future regions…The computing resource can also formulate one or more predicted paths from the current path...The predicted path can include at least one arrival time of the at least one person at a future region. For example, if a previous path was found to correspond to a direct  transit from a first region to a second region, then the computing resource can predict that the person will similarly take a direct path to the predicted future region [i.e., This shows that is determined an affected area based on the predicted flow line of the attention-requiring person]; paragraph 0082, discussing that the computing resource can determine a media parameter that includes a media output start time corresponding to the predicted time of arrival of the at least one person to a vicinity of the media output apparatus. Similarly, the computing resource can also determine one or more other media parameters with which to operate the media output apparatus to output media to the predicted region; paragraph 0110, discussing inferring or determining a path of the person; paragraph 0099).

Matsuo is directed towards systems and methods for notifying an extended group of persons of an assistance request. Bangera is directed towards a system for measuring the motion of a person. Therefore they are deemed to be analogous as they both are directed towards person location detection systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsuo with Bangera because the references are analogous art because they are both directed to solutions for determining a location of a person, which falls within applicant’s field of endeavor (location 

As per claim 11, the Matsuo-Bangera combination teaches the assistance system according to claim 10. Matsuo further teaches wherein the assistance system is configured to find a nearby object that is included in the affected area as the attention-requiring person moves (paragraph 0040, discussing that potential assisting persons 406a and 406b may be identified based in part on their proximity to client 405, since persons near client 405 may best be in position to render assistance; paragraph 0042, discussing that one or more potential assisting persons are identified who may be in position to render assistance; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons [i.e., the potential assisting person in the area is considered to be the nearby object that is included in the affected area]; paragraph 0044, discussing that the locations of other devices (and their owners) in the area may also be derived from GPS data, for example if other devices have recently reported their positions for some reason; paragraph 0056, discussing that a notification message may include a digital map, showing the location of client 405 [i.e., attention-requiring person], to assist potential assisting persons in locating client 405. This location technique may be especially useful if the 

As per claim 17, the Matsuo-Bangera combination teaches the assistance system according to claim 10. Matsuo further teaches wherein the assistance system is configured to: obtain a situation of the attention-requiring person (paragraph 0043, discussing that in an example scenario client 405 may require assistance and may call private response center 204 using mobile telephone 409. For example, a bicycle that client 405 has been riding may develop a flat tire. Client 405 calls private response center 204 and describes the situation. Private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons. The electronic message may be, for example, a short message service (SMS) or "text" message or another kind of message. Example message 407 is a text message describing the situation and notifying persons 406a and 406b; paragraph 0050, discussing that the criteria by which potential assisting persons are identified may vary depending on the nature of the request for assistance or other factors; paragraph 0051, discussing that client 405 may be experiencing medical symptoms, and may need medical attention. In this case, private response center 204 (in addition to possibly notifying professional emergency response personnel), may tailor its notification message and may select potential assisting persons to the situation…Private response center 204 may be able to identify specific persons near client 405 who have medical training, and may select those persons to receive the notification message); and 

output an attention request based on the situation of the attention-requiring person (paragraph 0043, discussing that in an example scenario client 405 may require assistance and may call private response center 204 using mobile telephone 409. For example, a bicycle that client 405 has been riding may develop a flat tire. Client 405 calls private response center 204 and describes the situation. Private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons. The electronic message may be, for example, a short message service (SMS) or "text" message or another kind of message. Example message 407 is a text message describing the situation and notifying persons 406a and 406b; paragraph 0051, discussing that client 405 may be experiencing medical symptoms, and may need medical attention. In this case, private response center 204 (in addition to possibly notifying professional emergency response personnel), may tailor its notification message and may select potential assisting persons to the situation [i.e., displaying a notification message to potential assisting persons based on the medical situation of client 405 is considered to be outputting an attention request based on the situation of the attention-requiring person]…Private response center 204 may be able to identify specific persons near client 405 who have medical training, and may select those persons to receive the notification message; paragraph 0053, discussing that notification message could include medical information about client 405, for example "Person requesting assistance is diabetic.").

As per claim 18, the Matsuo-Bangera combination teaches the assistance system according to claim 17. Matsuo further teaches wherein the situation of the attention-requiring person includes a surrounding situation of the attention-requiring person (paragraph 0043, discussing that in an example scenario client 405 may require assistance and may call private response center 204 using mobile telephone 409. For example, a bicycle that client 405 has been 

As per claim 19, the Matsuo-Bangera combination teaches the assistance system according to claim 17. Matsuo further teaches further comprising an information storage (paragraph 0034, “Computer system 401 may include various forms of data storage, including volatile and nonvolatile memory, and long term data storage.”; paragraph 0047, “A list of persons opting in to the receipt of notification messages may be kept in a database, for example at computer system 401.”),
 
wherein the circuitry is configured to output a message in accordance with the situation of the attention-requiring person (paragraph 0043, discussing that in an example scenario client 405 may require assistance and may call private response center 204 using mobile telephone 409. For example, a bicycle that client 405 has been riding may develop a flat tire. Client 405 calls private response center 204 and describes the situation. Private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons; paragraph 0050, discussing that  the criteria by which potential assisting persons are identified may vary depending on the nature of the request for assistance or other factors. For example, some kinds of assistance require proximity--such the flat tire scenario described above; paragraph 0053, discussing that notification message may include information about client 405. For example, a notification message could include a digital photograph of client 405, to aid potential responders in finding and identifying client 405…In other embodiments, client 405 may take a photograph of himself or herself and upload it as part of the initial call to private response center 204. Or client 405 could take a photograph of his or her surroundings and provide the photograph to private response center 204, to assist private response center 204 in determining the location of client 405. Such a photograph may also be forwarded to potential assisting persons. In other embodiments, a notification message could include medical information about client 405, for example "Person requesting assistance is diabetic.").

Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above. Further, as per claim 20 Matsuo teaches a method for assisting cooperation for a user that requires attention using an assistance system that includes circuitry (paragraph 0003, discussing a computerized system for responding to electronic messages that request assistance includes a processor and a computer readable memory. The computer readable memory holds processor instructions that, when executed by .

24.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Bangera, in further view of Kayhani et al., Pub. No.: US 2019/0043340 A1, [hereinafter Kayhani].

As per claim 12, the Matsuo-Bangera combination teaches the assistance system according to claim 10. Matsuo further teaches wherein the assistance system is configured to find a nearby object (paragraph 0038 “a nearby person may be able to render assistance to client 405”; paragraph 0040, discussing that potential assisting persons 406a and 406b may be identified based in part on their proximity to client 405, since persons near client 405 [i.e., identifying potential assisting persons nearby is considered  to be finding a nearby object] may best be in position to render assistance; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons).

The Matsuo-Bangera combination does not explicitly teach that the nearby object is approaching so as to be included in the affected area. However, Kayhani in the analogous art of support systems teaches this concept. Kayhani teaches:

a nearby object that is approaching so as to be included in the affected area (paragraph 0018, discussing that the premise is that the disabled passenger can, according to embodiments, ask for help by broadcasting a message (e.g., via a wireless technology, such as Bluetooth low energy (BLE), from their mobile device). One or more nearby devices (e.g., mobile devices of potential helpers) executing the application may receive the message and, if the potential helper(s) are accredited (and/or otherwise qualified) to aid with that particular type of disability, the potential helper(s) may then have the opportunity to help the disabled passenger; FIG. 2, element 220, describes that the disabled passenger broadcasts help needs to vehicle and passengers within proximity; FIG. 2, element 222, describes that a helper passenger arrives at station and activates the app to run in the background [i.e., the helper passenger arriving at the station is considered to be the nearby object that is approaching so as to be included in the affected area]; FIG. 2, element 224, describes that a match is found between helper passenger and disabled passenger; paragraph 0019, discussing that the two passengers (the disabled passenger and the helper) could then match their devices and sync to ensure that the broadcasting ends…The whole time, the destination station may be informed that the disabled passenger arriving at their station now has an on-board helper confirmed; paragraph 0024, discussing that embodiments may involve providing true proximity-based peer to peer assistance, which may increase participation and make the user experience for disabled passengers much better. Additionally, the techniques described herein can link disabled passengers to peers, transit vehicles and operators in real-time).

The Matsuo-Bangera combination is directed towards systems and methods for determining the location of persons. Kayhani is directed towards a system for providing proximity-based assistance. Therefore they are deemed to be analogous as they both are directed toward location monitoring systems and methods. It would have been obvious to one of ordinary skill in .

25.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Bangera, in further view of Haruki, Pub. No.: JP 2006-151053, [hereinafter Haruki] (machine translation used for citations).

As per claim 13, the Matsuo-Bangera combination teaches the assistance system according to claim 10, but it does not explicitly teach wherein the assistance system is configured to: determine a boarding position where the attention-requiring person will board a movable body  and; determine the affected area in accordance with the boarding position. However, Haruki in the analogous art of assistance systems teaches these concepts. Haruki teaches:

wherein the assistance system is configured to: determine a boarding position where the attention-requiring person will board a movable body  (page 2, Overview section, “the presence P will ride and the boarding position is generated [i.e., determining the boarding position where the wheelchair user will board the train is considered to be determining a boarding position where the attention-requiring person will board a movable body]; paragraph 0022, discussing that the station code 35 represents the station name of the boarding station on which the wheelchair user P gets on); and 

determine the affected area in accordance with the boarding position (paragraph 0005, discussing that it is an object of the invention to provide a platform door system capable of allowing users to smoothly get on and off a vehicle by relieving congestion in the vicinity of a home door where a wheelchair user gets off; paragraph 0008, discussing that when the train on which the wheelchair user rides approaches, since the presence of the wheelchair user is automatically notified by the informing means in the vicinity of the home door, the congestion in the vicinity of the home door can be relieved, and the getting-off of the wheelchair user and the boarding of other passengers can be smoothly performed [i.e., the vicinity of the home door is considered to be the affected area in accordance with the boarding position]; paragraph 0024, discussing that since the stop position at home is determined for each train and the home door is provided corresponding to the door of the train, it is possible to discriminate the home door corresponding to the boarding position; paragraph 0026, discussing that at the scheduled getting-off station, on the basis of the wheelchair information sent from the boarding station, it is possible to know which position of the train the wheelchair user P is getting into, before the arrival of the train. For a P, the presence of the wheelchair user P can be notified in advance by the display unit).
The Matsuo-Bangera combination is directed towards systems and methods for determining the location of persons. Haruki is directed towards a system for assisting wheelchair passengers. Therefore they are deemed to be analogous as they both are directed towards location determining systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera combination with Haruki because the references are analogous art because they are both directed to solutions for providing assistance, which falls within applicant’s field of endeavor (location detection systems and assistance systems), and because modifying the Matsuo-Bangera combination to include Haruki’s feature for determining a boarding position where the attention-requiring person will board a movable body, and determining the affected area in accordance with the boarding position, in the manner claimed, would serve the motivation of notifying persons in the vicinity of the home door corresponding to the boarding position of the wheelchair user of the presence of a wheelchair user (Haruki at paragraph 0007); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Matsou-Bangera combination teaches the assistance system according to claim 10, but it does not explicitly teach wherein the assistance system is configured to use an operation schedule of a movable body and determine a movable body that the attention-requiring person will board. However, Haruki in the analogous art of assistance system teaches this concept. Haruki teaches:

wherein the assistance system is configured to use an operation schedule of a movable body and determine a movable body that the attention-requiring person will board (paragraph 0006, “this device is provided with a transmission means for transmitting the wheelchair information including the train on which a wheelchair user rides and the riding position of the user to a scheduled getting-off station on the basis of train information and door position information stored in a storage means when it is judged that a passenger is a wheelchair user; paragraph 0021, discussing that a train on which a wheelchair user P gets on can be identified by collating the current time and the time chart data 36 with the current time and at the time closest to the current time; paragraph 0022, discussing that since the boarding ticket information includes the information of the destination station, it is possible to determine the scheduled departure station by reading the information…In addition, it is also possible to perform an operation such that the getting-off station is estimated as a scheduled getting-off station by taking into consideration the day of the week and the time of the day on the basis of the past boarding history recorded on the recording medium 40. Thereafter, the station code 35 stored in the storage unit 34 is read. The station code 35 represents the station name of the boarding station on which the wheelchair user P gets on; paragraph 0024, discussing that when the wheelchair information is received, a home door corresponding to the boarding position of the wheelchair user P is determined based on the received wheelchair information. As described above, since the wheelchair information includes the train on which the wheelchair user P rides and the boarding position, it can be known that the wheelchair user P is placed in the vicinity of the first and second doors of any of the trains; paragraph 0026, discussing that on the basis of the wheelchair information sent from the boarding station, it is possible to know which position of the train the wheelchair user P is getting into, before the arrival of the train [i.e., determining which position of the train the wheelchair user P is getting into based on the wheelchair information including the train on which a wheelchair user rides is considered to be determining a movable body that the attention-requiring person will board]; paragraph 0019).

The Matsuo-Bangera combination is directed towards systems and methods for determining the location of persons. Haruki is directed towards a system for assisting wheelchair passengers. Therefore they are deemed to be analogous as they both are directed towards location determining systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera combination with Haruki because the references are analogous art because they are both directed to solutions for providing assistance, which falls within applicant’s field of endeavor (location detection systems and assistance systems), and because modifying the Matsuo-Bangera combination to include Haruki’s feature for using an operation schedule of a movable body and determining a movable body that the attention-requiring person will board, in the manner claimed, would serve the motivation of notifying persons in the vicinity of the home door corresponding to the boarding position of the wheelchair user of the presence of a wheelchair user (Haruki at paragraph 0007), or in the pursuit of performing smooth boarding and disembarking by reducing congestion near the platform door where a wheelchair user disembarks (Haruki at page 2); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

26.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Bangera, in further view of Hidekazu, Pub. No.: JP 2006-099993, [hereinafter Hidekazu] (machine translation used for citations).

As per claim 14, the Matsuo-Bangera combination teaches the assistance system according to claim 10, but it does not explicitly teach wherein the assistance system is configured to: determine a waiting location where the attention-requiring person waits for a movable body; and determine the affected area in accordance with the waiting location, wherein the affected area determined in accordance with the waiting location includes a region within the movable body. However, Hidekazu in the analogous art of a presence notification support system teaches these concepts. Hidekazu teaches:

wherein the assistance system is configured to: determine a waiting location where the attention-requiring person waits for a movable body (paragraph 0001, “the present invention relates to a socially vulnerable person presence notification support system that provides safety and comfort during boarding and alighting of public mobile vehicles by socially vulnerable people such as physically handicapped persons…”; paragraph 0010, discussing that in the socially vulnerable presence notification system, the non-contact IC medium reading device is installed in the boarding/alighting section of a public mobile vehicle and/or in the passenger waiting area, and the non-contact IC medium holder performs a transmission operation when getting on and off. The non-contact IC medium reading device detects the information [i.e., detecting a non-contact ID medium holder in the passenger waiting area is considered to be determining a waiting location where the attention-requiring person waits for a movable body], and the non-contact IC medium reading device is provided with a notification means for notifying the passenger or/and the operation manager that the owner gets on and off; paragraph 0016, discussing that the non-contact IC medium records care methods such as disability information, assistance and assistance information, and physical disabilities possessing non-contact IC media. When a socially vulnerable person (i.e., attention requiring person) passes through the non-contact IC medium reader of 2, the disability information, assistance and assistance information written on the non-contact IC medium is read and the information signal is transmitted to the image display device, and a notification that socially vulnerable people will board is provided. At that time, especially for operation managers and crew members, the image display device of 5 can be ; and 

determine the affected area in accordance with the waiting location, wherein the affected area determined in accordance with the waiting location includes a region within the movable body (paragraph 0010, discussing that in the socially vulnerable presence notification system, the non-contact IC medium reading device is installed in the boarding/alighting section of a public mobile vehicle and/or in the passenger waiting area, and the non-contact IC medium holder performs a transmission operation when getting on and off. The non-contact IC medium reading device detects the information [i.e., detecting a non-contact ID medium holder in the passenger waiting area is considered to be determining a waiting location where the attention-requiring person waits for a movable body], and the non-contact IC medium reading device is provided with a notification means for notifying the operation manager that the owner gets on and off; paragraph 0016, discussing that the non-contact IC medium records care methods such as disability information, assistance and assistance information, and physical disabilities possessing non-contact IC media. When a socially vulnerable person (i.e., attention requiring person) passes through the non-contact IC medium reader of 2, the disability information, and assistance information written on the non-contact IC medium is read and the information signal is transmitted to the image display device, and a notification that socially vulnerable people will board is provided. At that time, especially for operation managers and crew members, can be notified of information such as the characteristics of the disability and the nursing care method, and necessary nursing care and assistive actions can be clearly and appropriately performed. As a result, the crew members were able to appropriately instruct and act on necessary care and assistive actions); paragraph 0013, discussing that, when a socially vulnerable person such as a 

The Matsuo-Bangera combination is directed towards systems and methods for determining the location of persons. Hidekazu is directed towards a socially vulnerable presence .

27.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Bangera, in view of Kayhani, in further view of Haruki. 

As per claim 16, the Matsuo-Bangera combination teaches the assistance system according to claim 10. Although not taught by the Matsuo-Bangera combination, Kayhani in the wherein the assistance system is configured to determine a boarding position of a movable body that the attention-requiring person has boarded (paragraph 0018, discussing that the premise is that the disabled passenger can, according to embodiments, ask for help by broadcasting a message (e.g., via a wireless technology, such as Bluetooth low energy (BLE), from their mobile device). One or more nearby devices (e.g., mobile devices of potential helpers) executing the application may receive the message and, if the potential helper(s) are accredited (and/or otherwise qualified) to aid with that particular type of disability, the potential helper(s) may then have the opportunity to help the disabled passenger; FIG. 2, element 220, describes that the disabled passenger broadcasts help needs to vehicle and passengers within proximity; FIG. 2, element 228, describing that the transit vehicle recognizes onboard help needs [i.e., recognizing onboard help needs is considered to be determining a boarding position of a movable body that the attention-requiring person has boarded]; paragraph 0024, discussing that embodiments of PASS (Proximity Assisted Seamless Service) can provide any of a variety of novelties over traditional transit systems. For instance, embodiments may involve gamifying the concept of helping the disabled and providing true proximity-based peer to peer assistance…Additionally, the techniques described can link disabled passengers to peers, transit vehicles and operators in real-time. Embodiments, may involve broadcasting (from a mobile device of a disabled passenger) a specific signal that may identify the passenger and/or the passenger's disability (e.g., the signal may be different for blind passengers, wheelchair-bound passengers, and/or passengers with other disabilities. The disabled passenger's device may find and/or successfully connect to a helper's device when the helper's skillset matches with the disabled person's need; FIG. 2, element 236),

the affected area includes a location that is associated with the boarding position (paragraph 0019, discussing that the disabled passenger and the helper could then match their devices and sync to ensure that the broadcasting ends. The whole time, the destination station 

the assistance system is further configured to output an attention request for the attention- requiring person to an output unit related to the location associated with the boarding position (FIG. 2, element 228, describes recognizing onboard help needs; FIG. 2, element 230, describes adjusting user interfaces to meet passenger’s need; paragraph 0039, discussing that while the request is broadcast, the transit vehicle 210 may detect the request and recognize that the disabled passenger 202 needs assistance at block 228. In response to this determination, the transit vehicle 210 may adjust user interfaces appropriately to meet the disabled passenger's needs. For example, the transit vehicle 210 may adjust signage to alert helpers 204 that a disabled passenger 202 needs assistance and to check their mobile applications, adjust the signage to inform helpers 204 where the disabled passenger 202 is, and/or otherwise adjust a user interface of one or more devices of the transit vehicle 210 to assist the disabled passenger 202 at block 230 [i.e., alerting helpers that a disabled passenger needs assistance in the transit vehicle is considered to be outputting an attention request for the attention- requiring person to an output unit related to the location associated with the boarding position).



While the Matsuo-Bangera-Kayhani combination teaches that the affected area includes a location that is associated with the boarding position, it does not explicitly teach that the affected area includes a location that is associated with the boarding position when the movable body stops. However, Haruki in the analogous art of assistance systems teaches this concept (paragraph 0005, discussing that it is an object of the invention to provide a platform door system  P is getting into, before the arrival of the train. For a passenger who is waiting in the vicinity of the home door 50 corresponding to the boarding position of the wheelchair user P, the presence of the wheelchair user P can be notified in advance by the display unit 12...Therefore, since the passenger can easily open the passage and move it to the other home door 60 in advance assuming that the wheelchair user P gets off, P and the boarding of the other passenger can be smoothly performed).

The Matsuo-Bangera-Kayhani combination is directed towards systems and methods for determining the location of persons. Haruki is directed towards a system for assisting wheelchair passengers. Therefore they are deemed to be analogous as they both are directed towards assistance systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera-Kayhani combination with Haruki because the references are analogous art because they are both directed to solutions for providing assistance, which falls within applicant’s field of endeavor (location determining systems and assistance systems), and because modifying the Matsuo-Bangera-Kayhani combination to include Haruki’s feature for including an affected area including a location that is associated with the boarding position when the movable body stops, in the manner claimed, would serve the motivation of notifying persons in the vicinity of the home door corresponding to the boarding position of the wheelchair user of the presence of a wheelchair user (Haruki at paragraph 0007), or in the pursuit of performing smooth boarding and disembarking by reducing congestion near the platform door where a wheelchair user disembarks (Haruki at page 2); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Altman et al., Pub. No.: US 2013/0217332 A1 – describes solutions to facilitate location of persons or assets leveraging cellular and wireless devices.

C.	Johnson et a., Patent No.: US 10,682,090, B2 – describes generating an alert and a control instruction to trigger patient care when the detected movement patterns are determined to be inconsistent with compliance with a model.
D.	Sampath et al., Patent No.: US 11,145,408 B2 – describes a clinical system for determining the physical locations of a plurality of medical devices including multiple medical patient monitoring devices that are capable of collecting information from multiple patients.
E.	Ghazal, Mohammed, et al. "Smart mobile-based emergency management and notification system." 2016 IEEE 4th International Conference on Future Internet of Things and Cloud Workshops (FiCloudW). IEEE, 2016 – describes real-time emergency notification of users using mobile applications and smart watches.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683